433 F.2d 1356
Robert L. BURNETT, Jr., Plaintiff-Appellant,v.UNITED STATES of America et al., Defendants-Appellees.
No. 30176.
United States Court of Appeals, Fifth Circuit.
Nov. 23, 1970.

Robert L. Burnett, Jr., pro se.
William D. Ruckelshaus, Asst. Atty. Gen., Roby Hadden, U.S. Atty., J. F. Bishop, Thomas J. Press, Attys., Dept. of Justice, Washington, D.C., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and INGRAHAM, Circuit judges.
PER CURIAM:


1
Burnett appeals from the District Court's denial of his motion for a permanent injunction to prevent his induction into the armed forces.  To justify pre-induction judicial review, Burnett claims that his local Selective Service Board had no basis in fact for refusing to classify him IV-F or I-Y for medical reasons.  Without evaluating the merits of Burnett's claim, we conclude that the District Court had no jurisdiction to entertain his demand for pre-induction judicial review.  50 U.S.C.A. App. 460(b)(3); accord, Clark v. Gabriel, 1968, 393 U.S. 256, 258-259, 89 S.Ct. 424, 21 L.Ed.2d 418; Edwards v. Selective Service Local Bd. No. 111, 5 Cir. 1970, 432 F.2d 287.  Consequently this Court has no jurisdiction to consider an appeal.


2
Appeal dismissed.